Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered July 11, 1974 (the date on the clerk’s extract is August 13, 1974), convicting him of manslaughter in the first degree, upon *1033a jury verdict, and imposing sentence. Judgment affirmed. The errors complained of, when read in the context of the entire charge to the jury, were clearly harmless (see People v Crimmins, 36 NY2d 230). Furthermore, no objection or exception was taken to any part of the charge. We have considered the remaining claims of error and find them to be without merit. Titone, J. P., Suozzi, Shapiro and Cohalan, JJ., concur.